Exhibit 11: OIL-DRI CORPORATION OF AMERICA AND SUBSIDIARIES Computation of Earnings Per Share (in thousands except for per share amounts) Three months Ended October 31, Net income available to stockholders $ $ Less:Distributed and undistributed earnings allocatedto nonvested stock ) (9 ) Earnings available to common shareholders $ $ Shares Calculation Average shares outstanding – Basic Common Average shares outstanding – Basic Class B Common Potential Common Stock relating to stock options Average shares outstanding – Assuming dilution Net Income Per Share: Basic Common $ $ Net Income Per Share: Basic Class B Common $ $ Net Income Per Share: Diluted $ $
